DETAILED ACTION
This is in response to the amendment filed on 06/01/2018. Claims 1-18 are pending in this Action. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
In the reply filed 09/09/2021, claims 1, 9, and 15 have been amended, no claim has been cancelled, and no new claim has been added.

Response to Arguments
Applicant's arguments filed 09/09/2021 with respect to amended claims 1, 9 and 16 have been considered but are not persuasive.
The Examiner respectfully disagrees with the applicant’s argument that the combination of Ohi, Berry, and Bahrami does not teach the amended limitation of “comparing one or more parameters returned by the query” as recited in claims 1, 9, and 15.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
Note that the specification of the current invention in paragraphs 22, 56, and 65 describes that a query uses comparison of parameters in the reduced number of data set to gauge performance. In another word, a query uses parameters to return results not returning parameters. 
Given above explanation, Bahrami discloses a query component that searches the reduced number of data objects relative to beginning number of data objects. The query could be, for example, a contextual query that compares parameters such as time, location, event, or other factors in the data objects (See Bahrami: at least para 50, 72, and 79). As such, Bahrami discloses the limitation of executing a query against the reduced number of data records that are most similar to the target data record and comparing one or more parameters returned by the query, as recited in amended claims 1, 9, and 15.
	Furthermore, 
 Applicant's arguments with respect to amended claims 1, 9 and 16 that the combination of Ohi, Berry, and Bahrami does not teach the amended limitation of “determining the performance of the query including identifying whether the results of the query are effective in improving patient outcomes” have been considered but are moot in view of the new ground(s) of rejection over new reference of Sachdeva et al., US 2005/0038669.
Sachdeva discloses implementing a benchmarking query by comparing performance metrics/parameters of a medical treatment practice of a patient and 
Thus, Sachdeva discloses the limitation of “determining the performance of the query including identifying whether the results of the query are effective in improving patient outcomes”. Sachdeva also discloses the limitation of comparing one or more parameters by the query.  
Therefore, based on above explanation, the new combination of Ohi, Berry, Bahrami, and Sachdeva discloses the amended limitations of “comparing one or more parameters returned by the query” and “determining the performance of the query including identifying whether the results of the query are effective in improving patient outcomes” as recited in claims 1, 9, and 15.

In conclusion, the new combination of Ohi, Berry, Bahrami, and Sachdeva discloses all the limitations of amended claims 1-18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
The newly amended limitation of “comparing one or more parameters returned by the query” renders the claim indefinite. As explained the in the specification of current invention (paragraphs 22, 56, and 65), a query (e.g. a benchmark query) uses “comparing parameters in the reduced set of records in order to gauge performance.” (See paragraph 22). The query does not “return” any parameters. But the query uses “parameters” to perform a comparison in order to return results. Thus, the said amended limitation is inconsistent with the specification of current invention which results in rendering the claims 1, 9, and 9 indefinite. 
Regarding claims 2-8, 10-14, and 16-18,
said claims dependent on the rejected claims 1, 9, and 15 and inherit the same deficiency. Therefore, claims 2-8, 10-14, and 16-18 are rejected for the same reason set forth in rejections of claims 1, 9, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohi et al., US 2008/0270386 (Ohi, hereafter) in view of Bahrami et al., US 2014/0149436 .
Regarding claim 1,
Ohi discloses a method of optimizing a query over a database, the method comprising: 
obtaining a set of data records from the database, the data records containing structured data and unstructured data documents (See Ohi: at least para 44-46, 49, 60, and 64, Fig. 3-4C, obtaining documents from a document database 135 that contain both text/note of a medical record (i.e. unstructured data) and feature names, age, or numeric data having a specific format (i.e. structured data));
Note that the current specification (paragraph 2) describes the “unstructured data” as data that does not arranged in in a specific format or manner such as social media posts, medical records, notes, etc. It is well-known in the art that “a text” is “unstructured data” because it does not arranged in specific format or manner. The social media, medical records, notes, books, or metadata could be in textual format. Therefore, given the claimed limitations their broadest and reasonable interpretation in vie view of the specification, a text/note/content of a record such as a medical record is construed as “unstructured data.”); 
extracting the structured and unstructured data from the set of data records; transforming the structured and unstructured data into a vector that is an element of a weighted vector space (See Ohi: at least para 44-46, 49, 60, and 64, ; 
receiving a target data record containing structured and unstructured data; generating a target vector for the target data record (See Ohi: at least Fig. 14 and para 8, 44, 46, 49, and 60-61, receiving a designated inquiry document inputted by a user. The document contains both text parts and numeric data. A term-frequency vector (i.e. weighted vector) is generated for the document); and 
executing a similarity algorithm using the target vector and the weighted vector space generated by the collection of database records to provide a reduced number of data records that are most similar to the target data record (See Ohi: at least Fig. 14 and para 8-11, 13, 46, and 61, executing a similarity algorithm (para 13) using term-frequency vectors generated for inputted inquiry document and vectors of stored documents to determine similar documents. As a result, the number of identified similar documents are reduced compare to stored documents).
 Although Ohi discloses structured data (i.e. numbers) as structured data, Ohi does not explicitly teach wherein the structured data includes at least patient, doctor, and facility information.
On the other hand, Berry discloses storing data structures that incudes patient, healthcare provider (i.e. a doctor), and hospital information (See Berry at least para 22). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Ohi with Berry’s teaching in order to include patient, doctor, and facility information in the data structure, with reasonable expectation of success. The motivation for doing so would have been to 
The combination of Ohi and Berry discloses the limitations as stated above including determining data records that are most similar to the target data record, however, it does not explicitly teach executing a query against the reduced number of data records and comparing one or more parameters returned by the query. 
On the other hand, Bahrami discloses a query component that searches the reduced number of data objects relative to beginning number of data objects. The query could be, for example, a contextual query that compares parameters such as time, location, event, or other factors in the data objects (See Bahrami: at least para 50, 72, and 79). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Ohi and Berry with Bahrami’s teaching in order to execute a query against the reduced number of data records that are most similar to the target data record and comparing one or more parameters returned by the query with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by enabling a user to search for desired or particular information among the identified similar documents.
The combination of Ohi, Berry, and Bahrami discloses the limitations as stated above including reducing number of data records related to patients and performing a query on the reduced number of data records by comparing parameters. However, it determining the performance of the query including identifying whether the results of the query are effective in improving patient outcomes.  
On the other hand, Sachdeva discloses implementing a benchmarking query by comparing performance metrics/parameters of a medical treatment practice of a patient and identifying the result of treatment that whether the treatment practice has been satisfactory or not  (See Sachdeva: para 13-14, 16, 70-75, 92, 96-97, Fig. 4 and Fig. 9-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Ohi, Berry and Bahrami with Sachdeva’s teaching in order to determine the performance of the query including identifying whether the results of the query are effective in improving patient outcomes, with reasonable expectation of success. The motivation for doing so would have been to improve treatment plan for a patient utilizing benchmarking for the benefit of the practitioner and the patient.
Regarding claim 2,
the combination of Ohi, Berry, Bahrami, and Sachdeva discloses wherein the unstructured data comprises text, and wherein transforming is performed by executing a natural language processing algorithm comprising a term frequency-inverse document frequency (TF-IDF) algorithm, Latent Dirichlet Allocation (LDA), Latent Semantic Analysis (LSA), word embeddings, or combinations thereof (See Ohi: at least para 8, 12, 17, 44, 60, 63-64, and Fig. 6, and Fig. 23B,  representing terms in text part of a progress note as vectors (i.e. word embeddings) utilizing morphological/n-gram analysis). 

the combination of Ohi, Berry, Bahrami, and Sachdeva discloses wherein the similarity algorithm comprises at least one of a cosine similarity algorithm, a word embedding clustering algorithm, and a word mover distance algorithm (See Ohi: at least para 13, cosine similarity). 
Regarding claim 4,
the combination of Ohi, Berry, Bahrami, and Sachdeva discloses wherein executing a query against the reduced number of data records that are most similar to the target data record further comprises providing a list of results of the query against the reduced number of data records that are most similar to the target data record (See Ohi: at least para 8, 13, 46-48, and 61 and Baharami: at least para 50). 
Regarding claim 5,
the combination of Ohi, Berry, Bahrami, and Sachdeva discloses wherein the list of results is ranked and displayed (Baharami: at least para 50 and Ohi: at least para 8, 46-48, displaying the document retrieval result weighted with the degrees of association). 
Regarding claim 6,
the combination of Ohi, Berry, Bahrami, and Sachdeva discloses computing statistics based on a value of at least one selected field of the structured data in the list of results (See Ohi: at least Fig. 8, para 54 and 85). 
Regarding claim 7,
the combination of Ohi, Berry, Bahrami, and Sachdeva discloses wherein the 
unstructured data documents comprise text descriptive of an event wherein transforming is performed by executing a natural language processing algorithm to provide the weighted vector space is selected as a function of a type of the event (See Ohi: at least para 8, 12, 17, 44, 64, and 86, Fig. 6, Fig. 23B, the textual in the report of a progress note describes an condition of a patient (i.e. an event) which transformed to weighted vector). 
 Regarding claim 8,
the combination of Ohi, Berry, Bahrami, and Sachdeva discloses wherein transforming further comprises filtering records based on the structured data such that the weighted vector space is a function of the structured data (See Ohi: at least para 7-8, 44-46, searching for record of patients having similar symptoms based on numerical values (i.e. test values such as blood sugar/pressure) with a particular patient such that a weighted vector is the function of numeric values (i.e. data structure). The records of patients are filtered based on structured data or numeric values of particular blood pressure/sugar).
Regarding claims 9-14,
the scopes of the claims are substantially the same as claims 1-4 and 7-8, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-4 and 7-8, respectively.
Regarding claims 15-17,
the scopes of the claims are substantially the same as claims 1-3, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3, respectively.

the scope of the claim is substantially the same as claims 4 and 6, and is rejected on the same basis as set forth for the rejections of claims 4 and 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        11/12/2021